SIMS, Judge.
Appellant, Ralph Andrew, brought this action against the members , of the Trimble County Committee for Kentucky Tobacco Commission to obtain possession of a tobacco marketing card, which his affidavit valued at $700, and for $2,500 damages for the detention of the card. James- D. Black filed an intervening petition averring he was the owner of the land the year the tobacco in question was grown on it and that he was entitled to the marketing card. The trial judge entered an interlocutory order adjudging that the marketing card be taken to the warehouse where the tobacco was sold and directing the warehouse to issue a check for one-half of the proceeds from the sale of the tobacco to the tenant, Henry Trimble, who grew the tobacco.’ This order further directed the warehouse to issue a check to the clerk' of the Trimble Circuit Court “for one-half of the procéeds in dispute between the plaintiff, Ralph Andrew, and' the intervening petitioner, James D. Black, which said sum shall be retained by the Clerk, subject to further orders of this Court.”
It is evident from a mere glance at.this order that it is not a final .judgment but an interlocutory order. Under CR 73.01 an *824appeal can be taken only from a final order. We agree with counsel for appellees that the appeal must be dismissed as it is attempted to be prosecuted from an interlocutory rather than a final order.
The appeal is dismissed.